Citation Nr: 0803501	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
and anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  An acquired psychiatric disorder, to include major 
depressive disorder and anxiety disorder, was not manifest in 
service and is unrelated to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

2.  An acquired psychiatric disorder, to include major 
depressive disorder and anxiety disorder, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, the veteran's claim was received in 
January 2003, after the enactment of the VCAA.

A letter dated in February 2003 explained the evidence 
necessary to establish service connection.  The veteran was 
asked to identify evidence supportive of his claim.  

In May 2003 the veteran was provided with a questionnaire 
that asked about his claimed PTSD stressors.  He was apprised 
of the evidence and information necessary to support his 
claims.  The evidence of record was listed.  The veteran was 
told how VA would assist him in obtaining additional 
evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, he was not prejudiced thereby.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran had not been 
provided with notice pertaining to the manner in which VA 
establishes effective dates and disability ratings.  However, 
as the Board has determined below that service connection is 
not warranted, the question of whether such notice has been 
provided is rendered moot.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination has been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

As an initial matter, the Board notes that the veteran did 
not engage in combat with the enemy.  His service personnel 
records do not show that he received any citations or awards 
for participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  The Board is aware of a 
statement attached to the NOD.  The statement is vague and 
does not establish his participation in combat or claimed 
atrocities or any other event.  Regardless PTSD has not been 
diagnosed.  

Available service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's psychiatric health.  On separation examination, he 
denied nervous trouble, and was found to be psychiatrically 
normal.

VA outpatient records do not reflect any psychiatric 
treatment.

The veteran was afforded a VA examination in June 2003.  The 
examiner noted that the claims folder was not available for 
review, and that the veteran had no current electronic VA 
medical records.  The veteran reported no history of 
psychiatric treatment or medication.  He complained of 
feeling very depressed, and stated that his symptoms had 
continually worsened since the 1970's.  He stated that he had 
very low energy and difficulty concentrating, as well as 
problems with his memory.  He reported difficulty sleeping.  
He stated that he felt very anxious and that he angered with 
little provocation.  He also endorsed feelings of impending 
doom.  Upon evaluation, the examiner concluded that the 
veteran met the criteria for anxiety disorder not otherwise 
specified and major depressive disorder with depressed mood.  
He noted that the veteran's symptoms had existed since 
service discharge and were chronic in nature.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d), (f).

	PTSD

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In reaching its conclusion, the Board observes that the 
evidence of record contains no documented diagnosis of PTSD.  
Rather, the June 2003 VA examination resulted in diagnoses of 
anxiety disorder not otherwise specified and major depressive 
disorder with depressed mood.  In essence, the probative 
evidence establishes that the veteran does not have PTSD.  
Therefore, service connection cannot be granted.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  

	Acquired Psychiatric Disorder to Include Major 
Depression 
        and Anxiety Disorder

The Board has also concluded that service connection is not 
warranted for any acquired psychiatric disorder.  In this 
regard, the Board acknowledges that the veteran had been 
diagnosed with anxiety disorder and major depressive 
disorder.  However, there is no competent evidence relating 
these disabilities to service.  As noted above, the veteran's 
service medical records are negative for any evidence of a 
psychiatric disorder.  When the veteran submitted his claim 
in January 2003, he indicated that there had been no 
treatment during service for the claimed disabilities.  He 
also indicated that there was no information pertaining to 
treatment after discharge.  Such report comports with the 
absence of evidence of treatment for any psychiatric 
complaint.  In fact, at his June 2003 VA examination, the 
veteran denied having undergone any treatment for the claimed 
acquired psychiatric disorders.  

The Board observes that the VA examiner indicated that the 
veteran had experienced symptoms of his psychiatric disorders 
since service.  However, the basis for his finding appears to 
be the veteran's report, as the examiner did not have access 
to the record at the time of the examination.  To the extent 
that the veteran's report of symptoms in the years during 
service and following discharge is not documented in the 
record and is therefore uncorroborated, the Board concludes 
that such a report is unreliable, not credible and cannot 
establish onset of the claimed disabilities.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (The Board is not required 
to accept a physician's opinion that is based upon a 
claimant's recitation of an uncorroborated medical history.)   

In summary, there is no competent evidence supporting the 
presence of an acquired psychiatric disorder in service or 
for many years thereafter.  Moreover, there is no reliable 
evidence demonstrating a relationship between the veteran's 
currently diagnosed psychiatric disorders and service.  
Accordingly, there is no basis upon which to grant service 
connection.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression and anxiety disorder, 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


